DETAILED ACTION
This communication is a first office action on the merits. Claims 1-6, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant's election with traverse of Invention I drawn to a heat-fusible woven fabric hook-and-loop fastener in the reply filed on 07 March 2022 is acknowledged.  The traversal is on the ground(s) that the requirements under MPEP § 803 have not been met.  This is not found persuasive because those requirements under 803 are not pertinent when considering restriction of National Stage Applications. Applicant further argues against Examiner’s establishment of lack of unity of invention. Any special technical feature of the Application would be present in an allowable independent claim. Since the previously and below cited Written Opinion establishes that there is no allowable subject matter, there can be no unity of invention as claimed at this moment. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 February 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over references (D1-D3), (i.e., D1: JP 2016-16200A – see entire text, all drawings; D2: JP 62-183704 – see entire text, all drawings; and D3 JP 10-295418A – see entire text, all drawings; respectively, each cited by Applicant) as applied in the Written Opinion (237) of the International Preliminary Report on Patentability (IPER) of PCT/JP2020/001256 dated 25 February 2020. The opinions and rationale set forth in that Written Opinion IPER are adopted and incorporated by reference as if set forth in full. The translation of the Written Opinion IPER 25 February 2020 is provided by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677